Case 2:20-cv-09091-PA-AS Document 63-16 Filed 08/23/21 Page 1 of 4 Page ID #:3203




                  EXHIBIT 22




                                                                                 227
                                                                De Lilly Decl. Ex. 22
                           Case 2:20-cv-09091-PA-AS Document 63-16 Filed 08/23/21 Page 2 of 4 Page ID #:3204




        7-23-2021
    ALEX MCINTOSH
Shirley L. CSR No. 13784

  Exhibit 54




                                                                                                                                228
                                                                                                               De Lilly Decl. Ex. 22
Case 2:20-cv-09091-PA-AS Document 63-16 Filed 08/23/21 Page 3 of 4 Page ID #:3205




                                                                                                     229
                                                                                    De Lilly Decl. Ex. 22
Case 2:20-cv-09091-PA-AS Document 63-16 Filed 08/23/21 Page 4 of 4 Page ID #:3206




                                                                                                     230
                                                                                    De Lilly Decl. Ex. 22
